Citation Nr: 0010071	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with chondromalacia from 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1976 to 
November 1980.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied the 
veteran's claim seeking entitlement to an increased rating 
for residuals of a left knee injury with chondromalacia from 
10 percent disabling,

It is noted that the issue of an increased rating for a right 
knee disability for a right knee disability had been in 
appellate status.  However, in the veteran's July 1998 
Substantive Appeal regarding his claim for an increased 
rating for his left knee disability, the veteran indicated 
that he wished to discontinue his right knee appeal.  

It is noted that in September 1999, the veteran indicated 
that he wished to cancel his video hearing before a Board 
member for October 1999.  The veteran had another video 
hearing before a member of the Board scheduled in February 
2000.  In January 2000, the veteran indicated that he wished 
to decline this video hearing, and to wait for a hearing 
before a traveling member of the Board.  The veteran had a 
hearing before a traveling member of the Board scheduled for 
March 2000; however, it was noted that the veteran failed to 
report for such hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is service connected for residuals of a left knee 
injury with chondromalacia, evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, for 
recurrent subluxation or lateral instability of the knee.  
For the reasons discussed below, the veteran's claim must be 
remanded for another VA examination.  

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

It is noted that there are contradictory findings in the 
claims file regarding whether the veteran has arthritis or 
not.  At the veteran's October 1997 VA examination, the 
examiner noted x-rays of the left knee showing mild to 
moderate joint space narrowing, and diagnosed the veteran 
with early osteoarthritis of the left knee.  However, such x-
rays are not of record.  The examiner at the veteran's August 
1998 VA examination noted that the veteran had some possible 
degenerative changes.  However, an x-ray report of the left 
knee from August 1998 provided an impression of a normal left 
knee.  Therefore, the veteran must be afforded another VA 
examination in order to definitively determine whether he has 
arthritis of the left knee or not.  Thereafter, when the RO 
rates the veteran's left knee disability, the RO must 
determine whether the veteran is entitled to a separate 
rating for arthritis of the left knee.

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  VA's statutory duty to assist a claimant 
in developing facts pertinent to his claim encompasses 
searching records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  Inasmuch as the x-rays referred to 
in the October 1997 VA examination are not of record, the RO 
should obtain all VA Medical Center treatment records for the 
period from after January 1997 to the present (VA records 
have been associated up until January 1997).  

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  

Although the veteran underwent VA examinations for his left 
knee in October 1997 and August 1998, it is still not clear 
for rating purposes whether the veteran has lateral 
instability and/or subluxation.  Accordingly, when the 
veteran is examined for his left knee, the examiner must 
clearly state whether the veteran has lateral instability 
and/or subluxation.  

It is also noted that the veteran underwent a medial 
meniscectomy of the left knee in April 1988.  Under the 
provisions of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
veteran may be entitled to a separate rating for the removal 
of cartilage under Diagnostic Code 5259, if his cartilage 
injury is a residual of the left knee injury he incurred in 
service, and if the manifestations of the cartilage injury 
are separate from the other residuals of his knee injury as 
defined in Esteban.  However, the RO has not made a 
determination as to whether the veteran's meniscus damage may 
be attributable to the left knee injury he incurred in 
service, or as to whether the symtoms attributable to the 
meniscus damage may be rated separately in acordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, when 
the veteran is examined for his left knee, the examiner must 
clearly state what the status is of the cartilage in the 
veteran's left knee, as well as what current symptoms of the 
veteran's left knee are attributable to the left knee injury 
he incurred in service. 

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The rating criteria in Diagnostic Code 5257 do not include 
loss of range of motion.  Therefore, 38 C.F.R. § § 4.40 and 
4.45, with respect to pain on motion, are not applicable.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
veteran's disability must still be considered under all 
diagnostic codes applicable to the knee, including those 
based on loss of range of motion.  Therefore, when the 
veteran undergoes his VA examination, the examiner must 
follow the guidelines established in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left knee 
that have not already been associated 
with the claims folder.  The RO should 
specifically obtain all VA Medical Center 
treatment records for the period from 
January 1997 to the present.  

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a left knee injury 
with chondromalacia.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left knee.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left knee.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the left knee, and if he does, is 
such arthritis attributable to his 
service-connected residuals of a 
left knee injury with 
chondromalacia?

d.  describe as precisely as 
possible the etiology of the 
veteran's left meniscus disorder?

e.  If veteran's left meniscus 
disorder is etiologically related 
his his service connected left knee 
injury, describe the current 
symptoms of the veteran's left knee 
are attributable to his meniscus 
disorder?

f.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected residuals of a left knee injury 
with chondromalacia from 10 percent 
disabling, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra.  In 
so doing, the RO should consider whether 
the veteran is entitled to a separate 
rating for arthritis and should also 
consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998). The RO should also consider 
whether the veteran is entitled to a 
separate rating for removal of cartilage 
under Diagnostic Code 5259.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



